DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 4, 2020, September 10, 2020, May 12, 2021, and June 11, 2021 were filed after the mailing date of the final Office action on March 5, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “[a] computer storage media,” which is grammatically incorrect. Examiner suggests revising the claim to recite “[a] computer storage medium.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not support “in response to the received selection of the attachable entity, generating a response message to the received message,” as recited by independent claim 1, or the similar recitation of independent claims 14 and 20. Applicant’s published specification recites that “[o]nce a suggested attachable entity is selected, the attachable entity may be attached to the reply message” (see [0079]). However, the specification fails to disclose that the reply message is generated based on the suggested attachable entity being selected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because independent claim 20 recites “computer storage media.” Applicant’s published specification recites “[c]omputer storage media may be non-transitory media that does not include a carrier wave or other propagated or modulated data signal” (see [0088], emphasis added). Applicant's specification does not limit the claimed "computer storage media" to non-transitory media. Accordingly, the broadest reasonable interpretation of a claim drawn to "computer storage media” covers forms of transitory propagating signals. Transitory propagating signals are non-statutory subject matter. In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010). Examiner suggests adding "non-transitory."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 8-11, 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miklos et al. (US Publication No. 2017/0195269).

As to claim 1, Miklos teaches a processor-implemented method of building intelligent queries for attachment retrieval, comprising:
processing a received message [electronic communication sent to a user] to identify a request for content in the received message (see e.g., [0048] for the message features engine 122 determining one or more original message features based on an electronic communication sent to a user (i.e., based at least in part on the content of the electronic communication as that content was sent to the user), message features engine 122 determining one or more n-grams in the electronic communication as message features, one or more of the n-grams being determined based on positional proximity of the n-gram to one or more other n-grams, such as a requesting verb n-gram (e.g., "send", "provide", "attach"), the electronic communication including a subject with the text "spreadsheet" and a body with the text "Please send me yesterday's sales spreadsheet. Thanks.", the message features engine 122 determining "send" as a message feature based on it being a requesting verb n-gram, determining "yesterday" as a message feature based on it being a temporal indicator and/or based on it being in close positional proximity to "send", determining "sales" as an n-gram based on it being a noun in the text and/or based on it being in close positional proximity to "send", and determining "spreadsheet" as an n-gram based on it being a noun, based on it being in close positional proximity to "send", and/or based on it being in a listing of potentially relevant terms. The message features engine processes an electronic communication sent to a user to identify requesting verbs and nouns in close proximity to the requesting verbs.);
constructing, based on the identified request for content, at least one query [search parameter] (see e.g., [0052] for the message features engine 122 providing determined message features to search parameters engine 124, [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet," the search parameters engine 124 generating a date search parameter based on "yesterday," the date search parameter specifying a date of creation and/or most recent modification for a document and may be "yesterday" or may be one or more particular dates specified based on "yesterday," the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter and/or a document type search parameter that biases those type(s) of documents in a search, restricts a search to one or more types of documents (e.g., those having a ".pdf", ".xls", ".ods", ".csv", and/or ".tsv" filename extension), and/or restricts a search to one or more corpuses that include (and are optionally restricted to) documents of the type of documents, and [0056] for at least one trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, a likelihood that a reply to the electronic communication will include non-textual reply content, the search parameters engine 124 utilizing the likelihood in determining whether to generate search parameters, and the search parameters engine 124 generating search parameters only if the likelihood satisfies a threshold. The search parameters engine 124 generates search parameters based on message features, including requesting verbs and nouns in close proximity to the requesting verbs. The search parameters engine determines whether to generate search parameters based on the likelihood that a reply to the electronic communication will include non-textual reply content. The likelihood is based on the message features, including requesting verbs and nouns in close proximity to the requesting verbs.);
submitting the at least one query to a search engine (see e.g., [0046] for non-textual reply content system 120 including a message features engine 122, a search parameters engine 124, a search engine 126, and/or a presentation engine 128 and engine 126 being implemented in a component that is separate from non-textual reply content system 120 and [0071] for the search parameters engine 124 providing the search parameters to the search engine 126);
receiving, from the search engine in response to the at least one query, a set of attachable entities (see e.g., [0059] for the search engine 126 providing, to the presentation engine 128, indications of one or more of the electronic documents that are responsive to the search);
 displaying the set of attachable entities, wherein the set of attachable entities is displayed in association with the identified request for content of the received message (see e.g., FIG. 4A and [0082] for in FIG. 4A, an original email 475A that has been sent to a user being viewed by the user, before the user has provided any user interface input to indicate a desire to reply to the original email 475A and the candidate electronic documents represented by graphical user interface elements 481A and 482A being determined based on the original email 475A and being presented for inclusion in a reply to the email. In FIG. 4, the candidate electronic documents are displayed in association with the original email’s request to send a slide deck.);
receiving a selection of an attachable entity of the set of attachable entities displayed in association with the identified request for content of the received message (see e.g., [0082] for a user selection of graphical user interface element 481A and a user selection of graphical user interface element 482A); and

in response to the received selection of the attachable entity, generating a response message [reply] to the received message, wherein the response message comprises the selected attachable entity (see e.g., [0082] for a user selection of graphical user interface element 481A automatically presenting an editable reply email to the user that includes the electronic document "Patent Presentation.pdf" attached to the reply and a user selection of graphical user interface element 482A automatically presenting an editable reply email to the user that includes the electronic document "Budget Presentation.pdf" attached to the reply. In response to receiving the user selection of a candidate electronic document, a reply is generated. The reply includes the selected electronic document as an attachment.).

As to claim 2, Miklos teaches the method of claim 1, 
wherein the received message comprises at least one of an email message, a text message, a group chat message, a video message, a digitally handwritten message, and an audio message (see e.g., [0043] for an "electronic communication" or "communication" referring to an email, a text message (e.g., SMS, MMS), an instant message, a transcribed voicemail, or any other electronic communication that is sent from a first user to a restricted group of one or more additional users). 

As to claim 3, Miklos teaches the method of claim 1, wherein processing the received message to identify a request for content further comprises:
extracting at least one feature [n-gram] from the received message (see e.g., [0048] for message features engine 122 determining one or more n-grams in the electronic communication as message features. It is inherent that the n-grams are extracted. In order to determine whether n-grams constitute message features, the n-grams must necessarily be extracted prior to performing such determination.);
classifying at least one domain [tag, label, location within message, or metadata] of the at least one feature (see e.g., [0049] for applying one or more natural language processing tags or other labels to text of the electronic communication (e.g., named entities, entity types, tone), determining one or more message features based on text that occurs specifically in the subjects, the first sentences, the last sentences, or other portion of the electronic communication, and determining one or more message features based on metadata of the electronic communication such as a time the electronic communication was sent, day of the week the electronic communication was sent, a number of recipients, a type of device that sent the electronic communication, etc. The n-gram’s domain is classified according to named entity, entity type, tone, portion of electronic communication, time the electronic communication was sent, day of the week the electronic communication was sent, number of recipients, and/or type of device that sent the electronic communication.); and
determining at least one semantic characteristic [part of speech or proximity to action verb] of the at least one feature (see e.g., [0048] for one or more of the n-grams being determined based on positional proximity of the n-gram to one or more other n-grams, such as a requesting verb n-gram (e.g., "send", "provide", "attach") and one or more of the n-grams being determined based on a part of speech of the n-gram (e.g., "noun"). The n-gram’s part of speech and/or proximity to an action verb is determined.).

As to claim 8, Miklos teaches the method of claim 1, 
wherein the search engine is an external search engine (see e.g., [0046] for non-textual reply content system 120 including a message features engine 122, a search parameters engine 124, a search engine 126, and/or a presentation engine 128 and engine 126 being implemented in a component that is separate from non-textual reply content system 120 ).

As to claim 9, Miklos teaches the method of claim 8, 
wherein a local repository [document corpus] of the external search engine comprises at least one of: a native application, a locally stored file system, an email application, and a third-party application local repository (see e.g., [0041] for one or more of the electronic document corpuses 154A-N being  local storage device(s) of a computing device (e.g., client device 106) of the user that is being utilized to generate the reply or local network storage device(s) accessible to the computing device and/or the user, [0046] for engine 126 being implemented in a component that is separate from non-textual reply content system 120, such as client device 106, and [0053] for restricting a search to one or more types of documents (e.g., those having a ".pdf", ".xls", ".ods", ".csv", and/or ".tsv" filename extension), and/or restricting a search to one or more corpuses that include (and are optionally restricted to) documents of the type of documents. The document corpus storing files may constitute a locally stored file system, which is local to the search engine being implemented in the client device.).

As to claim 10, Miklos teaches the method of claim 8, 
wherein a remote repository comprises at least one of: a cloud-based server, a remote document management system, and a third-party application remote repository (see e.g., [0041] for one or more of the electronic document corpuses 154A-N being one or more cloud-based corpuses accessible to the user).

As to claim 11, Miklos teaches the method of claim 1, 
wherein the set of attachable entities are ranked according to a relevancy ranking (see e.g., [0058] for the search engine 126 identifying multiple documents in response to a search based on one or more search parameters derived from an electronic communication, the multiple documents being ranked based on various criteria such as a query based score (e.g., based on how closely a document matches the query) and/or a document based score, a query based score of a document being based on a relationship between the query and the document, such as how closely the document matches the query, for example, a first document that includes each word of a query having a "higher" query based score than a second document that only includes some of the words of the query, also, for example, a first document that includes all words of the query in a title and/or other prominent position having a "higher" query based score than a second document that only includes words of the query in the last portion of a body of the second document, a document based score of a document being based on one or more properties of the document that are independent of the query, and for example, the document based score of a document being based on popularity of the document for the user (e.g., frequency of access by the user), based on a date the user and/or other user last accessed the document, based on a date the document was created, etc. and [0059] for the search engine 126 providing, to the presentation engine 128, the ranking of the electronic documents. The electronic documents are ranked according to relevancy.).

As to claim 13, Miklos teaches the method of claim 1, 
wherein the search engine queries at least one of a local database and a remote database (see e.g., [0041] for one or more of the electronic document corpuses 154A-N being one or more cloud-based corpuses accessible to the user, being local storage device(s) of a computing device (e.g., client device 106) of the user that is being utilized to generate the reply, or local network storage device(s) accessible to the computing device and/or the user, [0046] for engine 126 being implemented in a component that is separate from non-textual reply content system 120, such as client device 106, and [0057] for the search engine 126 searching one or more of the electronic document corpuses 154A-N based on the search parameters determined by search parameters engine 124.The search engine queries a document corpus, which may be local to or remote from the search engine implemented in the client device.). 

As to claim 14, Miklos teaches a computer device comprising:
at least one processing unit (see e.g., [0039] for one or more processors for accessing data and executing applications); and
at least one memory storing processor-executable instructions that when executed by the at least one processing unit cause the computing device to (see e.g., [0039] for one or more memories for storage of data and software applications):
receive a message (see e.g., [0048] for an electronic communication sent to a user);
process the received message to identify a request for content in the received message  (see e.g., [0048] for the message features engine 122 determining one or more original message features based on an electronic communication sent to a user (i.e., based at least in part on the content of the electronic communication as that content was sent to the user), message features engine 122 determining one or more n-grams in the electronic communication as message features, one or more of the n-grams being determined based on positional proximity of the n-gram to one or more other n-grams, such as a requesting verb n-gram (e.g., "send", "provide", "attach"), the electronic communication including a subject with the text "spreadsheet" and a body with the text "Please send me yesterday's sales spreadsheet. Thanks.", the message features engine 122 determining "send" as a message feature based on it being a requesting verb n-gram, determining "yesterday" as a message feature based on it being a temporal indicator and/or based on it being in close positional proximity to "send", determining "sales" as an n-gram based on it being a noun in the text and/or based on it being in close positional proximity to "send", and determining "spreadsheet" as an n-gram based on it being a noun, based on it being in close positional proximity to "send", and/or based on it being in a listing of potentially relevant terms. The message features engine processes an electronic communication sent to a user to identify requesting verbs and nouns in close proximity to the requesting verbs.);
based at least in part on the processing of the received message, construct at least one query [search parameter] based at least in part on the identified request for content (see e.g., [0052] for the message features engine 122 providing determined message features to search parameters engine 124, [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet," the search parameters engine 124 generating a date search parameter based on "yesterday," the date search parameter specifying a date of creation and/or most recent modification for a document and may be "yesterday" or may be one or more particular dates specified based on "yesterday," the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter and/or a document type search parameter that biases those type(s) of documents in a search, restricts a search to one or more types of documents (e.g., those having a ".pdf", ".xls", ".ods", ".csv", and/or ".tsv" filename extension), and/or restricts a search to one or more corpuses that include (and are optionally restricted to) documents of the type of documents, and [0056] for at least one trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, a likelihood that a reply to the electronic communication will include non-textual reply content, the search parameters engine 124 utilizing the likelihood in determining whether to generate search parameters, and the search parameters engine 124 generating search parameters only if the likelihood satisfies a threshold. The search parameters engine 124 generates search parameters based on message features, including requesting verbs and nouns in close proximity to the requesting verbs. The search parameters engine determines whether to generate search parameters based on the likelihood that a reply to the electronic communication will include non-textual reply content. The likelihood is based on the message features, including requesting verbs and nouns in close proximity to the requesting verbs.);
submit the at least one query to a search engine (see e.g., [0046] for non-textual reply content system 120 including a message features engine 122, a search parameters engine 124, a search engine 126, and/or a presentation engine 128 and engine 126 being implemented in a component that is separate from non-textual reply content system 120 and [0071] for the search parameters engine 124 providing the search parameters to the search engine 126);
receive, from the search engine in response to the at least one query, a set of attachable entities (see e.g., [0059] for the search engine 126 providing, to the presentation engine 128, indications of one or more of the electronic documents that are responsive to the search
display the set of attachable entities, wherein the set of attachable entities is displayed in association with the identified request for content of the received message (see e.g., FIG. 4A and [0082] for in FIG. 4A, an original email 475A that has been sent to a user being viewed by the user, before the user has provided any user interface input to indicate a desire to reply to the original email 475A and the candidate electronic documents represented by graphical user interface elements 481A and 482A being determined based on the original email 475A and being presented for inclusion in a reply to the email. In FIG. 4, the candidate electronic documents are displayed in association with the original email’s request to send a slide deck.); 
receive a selection of an attachable entity of the set of attachable entities displayed in association with the identified request for content of the received message (see e.g., [0082] for a user selection of graphical user interface element 481A and a user selection of graphical user interface element 482A); and
in response to the received selection of the attachable entity:
generate a response message [reply] to the received message (see e.g., [0082] for a user selection of graphical user interface element 481A automatically presenting an editable reply email to the user that includes the electronic document "Patent Presentation.pdf" attached to the reply and a user selection of graphical user interface element 482A automatically presenting an editable reply email to the user that includes the electronic document "Budget Presentation.pdf" attached to the reply. In response to receiving the user selection of a candidate electronic document, a reply is generated.); and
attach the selected attachable entity to the generated response message (see e.g., [0082] for a user selection of graphical user interface element 481A automatically presenting an editable reply email to the user that includes the electronic document "Patent Presentation.pdf" attached to the reply and a user selection of graphical user interface element 482A automatically presenting an editable reply email to the user that includes the electronic document "Budget Presentation.pdf" attached to the reply. The reply includes the selected electronic document as an attachment.).

As to claim 17, Miklos teaches the computing device of claim 14,
wherein the set of attachable entities is ranked based at least in part on an association strength between each attachable entity and the received message (see e.g., [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet" and the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter, [0058] for the search engine 126 identifying multiple documents in response to a search based on one or more search parameters derived from an electronic communication, the multiple documents being ranked based on various criteria such as a query based score (e.g., based on how closely a document matches the query), a query based score of a document being based on a relationship between the query and the document, such as how closely the document matches the query, for example, a first document that includes each word of a query having a "higher" query based score than a second document that only includes some of the words of the query, and also, for example, a first document that includes all words of the query in a title and/or other prominent position having a "higher" query based score than a second document that only includes words of the query in the last portion of a body of the second document. The electronic documents are ranked based on an association strength between each electronic document and the electronic communication from which the search parameters are generated.).

As to claim 18, Miklos teaches the computing device of claim 17, 
wherein calculating the association strength further comprises identifying at least one matching term from the received message and each attachable entity (see e.g., [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet" and the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter, [0058] for the search engine 126 identifying multiple documents in response to a search based on one or more search parameters derived from an electronic communication, the multiple documents being ranked based on various criteria such as a query based score (e.g., based on how closely a document matches the query), a query based score of a document being based on a relationship between the query and the document, such as how closely the document matches the query, for example, a first document that includes each word of a query having a "higher" query based score than a second document that only includes some of the words of the query, and also, for example, a first document that includes all words of the query in a title and/or other prominent position having a "higher" query based score than a second document that only includes words of the query in the last portion of a body of the second document. Calculating the association strength includes identifying at least one matching term from the electronic message, included as a search parameter, and each electronic document.).


receiving a message (see e.g., [0048] for an electronic communication sent to a user);
processing the message to identify a request for content in the message (see e.g., [0048] for the message features engine 122 determining one or more original message features based on an electronic communication sent to a user (i.e., based at least in part on the content of the electronic communication as that content was sent to the user), message features engine 122 determining one or more n-grams in the electronic communication as message features, one or more of the n-grams being determined based on positional proximity of the n-gram to one or more other n-grams, such as a requesting verb n-gram (e.g., "send", "provide", "attach"), the electronic communication including a subject with the text "spreadsheet" and a body with the text "Please send me yesterday's sales spreadsheet. Thanks.", the message features engine 122 determining "send" as a message feature based on it being a requesting verb n-gram, determining "yesterday" as a message feature based on it being a temporal indicator and/or based on it being in close positional proximity to "send", determining "sales" as an n-gram based on it being a noun in the text and/or based on it being in close positional proximity to "send", and determining "spreadsheet" as an n-gram based on it being a noun, based on it being in close positional proximity to "send", and/or based on it being in a listing of potentially relevant terms. The message features engine processes an electronic communication sent to a user to identify requesting verbs and nouns in close proximity to the requesting verbs.);
constructing at least one query [search parameter] associated with the identified request for content in the message (see e.g., [0052] for the message features engine 122 providing determined message features to search parameters engine 124, [0053] for the message features engine 122 providing a group of message features that include the n-grams "send", "yesterday", "sales", and "spreadsheet," the search parameters engine 124 generating a date search parameter based on "yesterday," the date search parameter specifying a date of creation and/or most recent modification for a document and may be "yesterday" or may be one or more particular dates specified based on "yesterday," the search parameters engine 124 also generating additional search parameters of "sales" and "spreadsheet," the "sales" search parameter being a general textual parameter, and the "spreadsheet" search parameter being a general textual parameter and/or a document type search parameter that biases those type(s) of documents in a search, restricts a search to one or more types of documents (e.g., those having a ".pdf", ".xls", ".ods", ".csv", and/or ".tsv" filename extension), and/or restricts a search to one or more corpuses that include (and are optionally restricted to) documents of the type of documents, and [0056] for at least one trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, a likelihood that a reply to the electronic communication will include non-textual reply content, the search parameters engine 124 utilizing the likelihood in determining whether to generate search parameters, and the search parameters engine 124 generating search parameters only if the likelihood satisfies a threshold. The search parameters engine 124 generates search parameters based on message features, including requesting verbs and nouns in close proximity to the requesting verbs. The search parameters engine determines whether to generate search parameters based on the likelihood that a reply to the electronic communication will include non-textual reply content. The likelihood is based on the message features, including requesting verbs and nouns in close proximity to the requesting verbs.);
submitting the at least one query to a search engine (see e.g., [0046] for non-textual reply content system 120 including a message features engine 122, a search parameters engine 124, a search engine 126, and/or a presentation engine 128 and engine 126 being implemented in a component that is separate from non-textual reply content system 120 and [0071] for the search parameters engine 124 providing the search parameters to the search engine 126);
receiving, from the search engine in response to the at least one query, a set of attachable entities (see e.g., [0059] for the search engine 126 providing, to the presentation engine 128, indications of one or more of the electronic documents that are responsive to the search);
displaying at least a part of the set of attachable entities in association with the identified request for content in the message (see e.g., FIG. 4A and [0082] for in FIG. 4A, an original email 475A that has been sent to a user being viewed by the user, before the user has provided any user interface input to indicate a desire to reply to the original email 475A and the candidate electronic documents represented by graphical user interface elements 481A and 482A being determined based on the original email 475A and being presented for inclusion in a reply to the email. In FIG. 4, the candidate electronic documents are displayed in association with the original email’s request to send a slide deck.);
receiving a selection of an attachable entity of the set of attachable entities displayed in association with the identified request for content (see e.g., [0082] for a user selection of graphical user interface element 481A and a user selection of graphical user interface element 482A); and  
in response to the received selection:
generating a response message [reply] to the received message (see e.g., [0082] for a user selection of graphical user interface element 481A automatically presenting an editable reply email to the user that includes the electronic document "Patent Presentation.pdf" attached to the reply and a user selection of graphical user interface element 482A automatically presenting an editable reply email to the user that includes the electronic document "Budget Presentation.pdf" attached to the reply. In response to receiving the user selection of a candidate electronic document, a reply is generated.); and
attaching the selected attachable entity to the generated response message  (see e.g., [0082] for a user selection of graphical user interface element 481A automatically presenting an editable reply email to the user that includes the electronic document "Patent Presentation.pdf" attached to the reply and a user selection of graphical user interface element 482A automatically presenting an editable reply email to the user that includes the electronic document "Budget Presentation.pdf" attached to the reply. The reply includes the selected electronic document as an attachment.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (US Publication No. 2017/0195269) as applied to claims 1-3, 8-11, 13, 14, 17, 18, and 20 above, and further in view of Dietz et al. (US Publication No. 2015/0310072).

As to claim 4, the limitations of parent claim 1 have been discussed above. Miklos does not specifically disclose wherein constructing at least one query further comprises building at least one candidate sub-query. However, Dietz teaches
wherein constructing at least one query further comprises building at least one candidate sub-query [extracted keyword/entity] (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, and for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query, and [0059] for the entity-extraction engine 850 extracting keywords (or other entities) from the query, and, in stage 5, the extraction handler returning the extracted keywords (or other entities) to the context-search client and in stage 6, the context-search client generating an enhanced query, which includes at least some of the extracted keywords (or other entities) and the query).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos wherein constructing at least one query further comprises building at least one candidate sub-query, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

As to claim 5, the limitations of parent claims 1 and 4 have been discussed above. Miklos does not specifically disclose wherein at least one candidate sub-query comprises at least one query term, wherein the at least one query term is scored according to at least one function. However, Dietz teaches
wherein at least one candidate sub-query comprises at least one query term, wherein the at least one query term is scored according to at least one function (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, and the interesting-terms component of Solr, which is based on a term frequency-inverse document frequency (TF-IDF) measure, being used to extract the important keywords and [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos wherein at least one candidate sub-query comprises at least one query term, wherein the at least one query term is scored according to at least one function, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

As to claim 6, the limitations of parent claims 1, 4, and 5 have been discussed above. Miklos teaches
wherein the at least one function is trained by extracting at least one sub-query from at least one request-reply pair (see e.g., [0055] for the search parameters engine 124 generating one or more search parameters based on output provided by the at least one trained machine learning system 135 to the search parameters engine 124, the trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, one or more features of non-textual reply content, such as one or more document types of non-textual reply content, the search parameters engine 124 utilizing one or more of the features of the output to generate a search parameter, and where the trained machine learning system 135 provides output of document type(s) of non-textual reply content based on input of message features for an electronic communication, the document type(s) being used as a search parameter that biases those type(s) of documents, that restricts the search to those type(s) of documents, and/or restricts the search to one or more corpuses that include (and are optionally restricted to) documents of those type(s) and [0103] for training examples being generated to train the machine learning system 135A to learn relationships between one or more message features of "original" messages and one or more features related to attachments in "replies" to those original messages and the machine learning system 135A being trained to determine relationships between message features of original messages and document type(s) (e.g., images, videos, media, PDF, slides) of documents that will included or linked to in replies to electronic communications having those message features. A function for determining a search parameter is trained by extracting a search parameter from an original-reply pair of messages that are part of an electronic communication.).

As to claim 7, the limitations of parent claims 1 and 4 have been discussed above.  Miklos teaches wherein building the at least one candidate sub-query further comprises:
removing any under-performing candidate sub-queries (see e.g., [0055] for the trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, one or more features of non-textual reply content and the search parameters engine 124 utilizing one or more of the features of the output to generate a search parameter and [0056] for the search parameters engine 124 determining whether to generate search parameters for the electronic communication based on output provided by the at least one trained machine learning system 135 to the search parameters engine 124, the at least one trained machine learning system 135 being trained to receive, as input, one or more message features and to provide, as output, a likelihood that a reply to the electronic communication will include non-textual reply content, the search parameters engine 124 utilizing the likelihood in determining whether to generate search parameters, and the search parameters engine 124 generating search parameters only if the likelihood satisfies a threshold. Features of an original message, which indicate that the original message has a low likelihood being replied to with non-textual reply content, do not get used as search parameters.).
Miklos does not specifically disclose computing at least one relevancy score of the at least one candidate sub-query; and grouping the at least one candidate sub-query with at least one equally performing second candidate sub-query. However, Dietz teaches
computing at least one relevancy score of the at least one candidate sub-query (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, and the interesting-terms component of Solr, which is based on a term frequency-inverse document frequency (TF-IDF) measure, being used to extract the important keywords and [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query
grouping the at least one candidate sub-query with at least one equally performing second candidate sub-query (see e.g., [0047] for the user interface of FIG. 4A displaying keywords that were extracted from an email, the keywords being displayed with their respective weights and their respective sources, for example, the keyword "CZL" being provided by an enterprise dictionary (which is an example of the dictionary 122) and being assigned a weight of 1, and also for example, the keyword "sequence diagram" being provided by text-analysis service 1 and being assigned a weight of 0.68. The terms “Component diagram,” “CZL-09,” and “CZL” have equal weight.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos to compute at least one relevancy score of the at least one candidate sub-query; and group the at least one candidate sub-query with at least one equally performing second candidate sub-query, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

As to claim 15, the limitations of parent claim 14 have been discussed above. Miklos does not specifically disclose wherein the constructing at least one query further comprises generating at least one sub-query. However, Dietz teaches
wherein the constructing at least one query further comprises generating at least one sub-query [extracted keyword/entity] (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, and for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query, and [0059] for the entity-extraction engine 850 extracting keywords (or other entities) from the query, and, in stage 5, the extraction handler returning the extracted keywords (or other entities) to the context-search client and in stage 6, the context-search client generating an enhanced query, which includes at least some of the extracted keywords (or other entities) and the query).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos wherein the constructing at least one query further comprises generating at least one sub-query, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

As to claim 16, the limitations of parent claims 14 and 15 have been discussed above. Miklos does not specifically disclose wherein generating at least one sub-query further comprises analyzing at least one of recallable terms and subject terms. However, Dietz teaches
wherein generating at least one sub-query further comprises analyzing at least one of recallable terms [important keywords] and subject terms (see e.g., [0036] for FIG. 2 illustrating an example embodiment of an input email, after the email is received, the entities in the email being extracted and then mapped to search fields, an entity being mapped to more than one search field, for example, the entity "people" being mapped to the following search fields: "URL", "Text", and "People," also, respective weights being assigned to the search field, for example, a Solr query being generated that weights each of the entities (e.g., keywords, people) that are associated with the email, and the interesting-terms component of Solr, which is based on a term frequency-inverse document frequency (TF-IDF) measure, being used to extract the important keywords and [0040] for when the CXM engine 110 receives a query from the CXM client 100, the context-management services 112 constructing a modified query (e.g., a Solr query) or an enhanced query from the information that is contained the query, from the accumulated context (e.g., context profiles), or both and thus, in this example, the context-management services 112 constructing a modified query by injecting or reweighting terms based on the accumulated context (e.g., all of the relevant context profiles) and on the information that is included in the query).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos wherein generating at least one sub-query further comprises analyzing at least one of recallable terms and subject terms, as taught by Dietz, for the benefit of incorporating user context into the query (see e.g., Dietz, [0040]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (US Publication No. 2017/0195269) as applied to claims 1-3, 8-11, 13, 14, 17, 18, and 20 above, and further in view of Foster et al. (US Publication No. 2010/0325011).

As to claim 12, the limitations of parent claims 1 and 11 have been discussed above. Miklos does not specifically disclose wherein the relevancy ranking is calculated using at least one end-of-ranking term. However, Foster teaches
wherein the relevancy ranking [listing ranking] is calculated using at least one end-of-ranking term [term with popularity threshold ranking] (see e.g., [0069] for determining a "popularity threshold," this value being a lowest rank within a given category that a popular search term must have to be considered "popular enough" for the purposes of creating recommendation queries in the network-based commerce system 10, and there being 40 terms or phrases that are considered in a category, but the popularity threshold may be set to 25 so that only the top 25 search terms within that category are used and [0087] for the listings located using the term-category pair being ranked at block 274. Only terms above the term with the popularity threshold ranking are used to search the listings, which are subsequently ranked.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos wherein the relevancy ranking is calculated using at least one end-of-ranking term, as taught by Foster, for the benefit queries consisting of the top ranked terms (see e.g., Foster, [0069]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (US Publication No. 2017/0195269) as applied to claims 1-3, 8-11, 13, 14, 17, 18, and 20 above, and further in view of Imig et al. (US Publication No. 2010/0228710).

As to claim 19, the limitations of parent claim 14 have been discussed above. Miklos does not specifically disclose wherein constructing at least one query further comprises constructing at least one ground-truth distribution. However, Imig teaches
wherein constructing at least one query further comprises constructing at least one ground-truth distribution (see e.g., [0021] for comparing historical aggregated user click behavior on results returned for various queries in order to suggest queries that optimize the user experience,  for example, query logs being used to compare typical user behavior with respect to a query suggestion candidate against behavior on the initial query, weighting queries higher if they have historically led to different user behavior, a query being represented in many ways, for example by the frequency of clicks on the result occurring first, or by the vector of clicks on all results, and using a known similarity metric, such as the cosine between vectors and/or distance concepts, one system choosing queries that are most dissimilar (generally meaning that they are still in some way topically-related but lead to different behavior or results) from the original query, with the intention of exposing the user to unexplored information).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the non-textual reply content system of Miklos, as taught by Imig, for the benefit of obtaining query suggestions from historical data (see e.g., Imig, [0020]).

Response to Amendment
The objection to claim 13 has been withdrawn in light of Applicant’s amendment to said claim.

Response to Arguments
Applicant’s arguments, see pages 9-14 of Applicant’s Response, filed June 4, 2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Miklos et al. (US Publication No. 2017/0195269) and Foster et al. (US Publication No. 2010/0325011).
Applicant's arguments filed June 4, 2020 with respect to the 35 U.S.C. 112(a) rejection of claims 14-20 have been fully considered but they are not persuasive. 
On page 8 of Applicant’s Response, Applicant argues:

Claims 14-20 were rejected under 35 U.S.C. § 112 for allegedly failing for allegedly failing to comply with the written description requirement. More specifically, the Office Action alleges that "the specification does not support 'in response to the received selection: generate a response message for the at least one message,' as recited by independent claim 14, or 'in response to the received selection: generating a response message for the identified request for content,"' ultimately concluding that "the specification fails to disclose that the reply message is generated based on the suggested attachable entity being selected." Office Action, pg. 3. 
Applicant respectfully disagrees and notes that such aspects are supported by at least paragraphs [0037], [0073], and [0079] of the instant Specification. For example, paragraph [0037] recites that, inter alia, "a user may select an attachable entity from the result set," such that "the selected attachable entity may then be attached to a reply message draft that may be subsequently sent back to the requestor." Accordingly, Applicant respectfully submits claims 14- 20 are supported by the Specification and respectfully requests that Examiner withdraw the rejection and allow claims 14-20 at the Examiner's earliest convenience.

Examiner respectfully disagrees with Applicant’s arguments. None of the paragraphs cited by Applicant disclose that the reply message is generated based on the suggested attachable entity being selected. “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph” (see MPEP § 2163.05(II)). According to Applicant, paragraph [0037] of Applicant’s published specification recites that "a user may select an attachable entity from the result set," such that "the selected attachable entity may then be attached to a reply message draft that may be subsequently sent back to the requestor." .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yozell-Epstein et al. (US Publication No. 2006/0069990) for displaying a preview for a reply email attachment prior to generating the reply message (see e.g., abstract). Applicant’s specification recites that “a preview 614C may pop-out adjacent to the suggestion set box 606C” (see [0076]).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




12-04-2021
/DARA J GLASSER/Examiner, Art Unit 2161                                                                                                                                                                                                        

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161